DETAILED ACTION
Response to Arguments
Applicants’ remarks dated 04/05/2022 have been fully considered.
Regarding the rejection of independent claims 1, 13 and 18 under pre-AIA  U.S.C. 103(a), Applicants’ arguments are persuasive. An updated search shows: 
KR102110273B1 discloses on page 3 combine a proof response including the first signed metering, the second signed metering, and a certificate chain for the first certificate and the second certificate. KR102110273B1 fails to teach all the limitations of the independent claims 1, 13 and 18.
 Examiner agrees that none of the cited references teach the features, as claimed. Therefore, the rejections have been withdrawn. No better art exists to teach all of the claimed limitations as in independent claims 1, 13 and 18. Therefore, no new grounds of rejection are made. No other previously-made grounds of rejection remain. Claims 1-5, 7-15, 17-18, 20, 22, 26-32 are allowable, while claims 6, 16, 19, 21 and 23-25 have been canceled.
Allowable Subject Matter
Claims 1-5, 7-15, 17-18, 20, 22, 26-32 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442